Citation Nr: 9900966	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-23 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Whether the payment of improved death pension benefits is 
precluded by excessive income.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1939 to 
August 1945, from October 1945 to July 1953, and from April 
1954 to December 1960.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant, the veterans widow, states that her husband 
served 22 years in the service.  She believes that she is 
entitled to improved death pension based on the veterans 
service because she was faithfully married to him for more 
than 30 years.  In addition, the appellant claims that she 
needs the pension benefits to defray the cost of her medical 
bills.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the appellants claim for 
improved death pension has no legal merit or entitlement 
under the law.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The appellant filed a new claim for improved death 
pension benefits in January 1995, at which time she reported 
the receipt of $709.00 per month from Social Security 
benefits.  

3.  In January 1995, the appellant was notified of the denial 
of her benefit based on excessive income; her net family 
income was determined to be $8,509.00, and a maximum income 
to receive improved death pension benefits is $5,386.00 for a 
surviving spouse with no dependents.  


CONCLUSION OF LAW

At the time of her initial claim, the appellants countable 
income exceeded the maximum annual rate of improved death 
pension for a surviving spouse without a dependent.  38 
U.S.C.A. §§ 1541, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.3(b)(4), 3.23, 3.271, 3.272(g) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that a determination as to whether 
the appellant has submitted a well-grounded claim need not be 
addressed.  The concept of a well-grounded claim applies to 
the character of the evidence presented by a claimant.  For 
the purposes of this decision, as there is no dispute as to 
the evidence, but only to the law and its meaning, the 
concept of well groundedness is not found to be applicable. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension if the veteran 
had qualifying service; or, at the time of death, was 
receiving or entitled to receive compensation for a service- 
connected disability based on service during a war; and the 
surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
applicable maximum annual pension rate specified in 38 
C.F.R. § 3.23. 38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  

Improved death pension benefits shall be paid at the maximum 
annual rate reduced by the amount of annual income received 
by the surviving spouse and any dependent children. 38 
U.S.C.A. §§ 1541(b), (c); 38 C.F.R. §§ 3.3(b)(4)(iii), 
3.23(a)(5), (b), (d)(5).  Effective December 1994, the 
maximum annual rate of improved death pension for a surviving 
spouse without any dependents was $5,386.00.  This is the 
rate that was in effect at the time the appellant filed her 
January 1995 application for death pension benefits.  

The evidence reflects that the veteran died in July 1988.  
The appellants claims for death pension benefits were denied 
in September 1988 and October 1990 on the basis of excessive 
income.  In January 1995, the appellant again applied for 
death pension benefits. She then reported receipt of $709 per 
month in Social Security benefits, which results in an annual 
family income of approximately $8,508.  She has no 
dependents.

Thus, the appellants annual income exceeded the maximum rate 
of improved pension for a surviving spouse without dependent. 
See 38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.23(a).  Therefore, 
the ROs June 1995 denial of nonservice-connected death 
pension benefits, based on excessive income, was proper.

The appellant submitted an EVR in January 1998, indicating 
that she had medical expenses to reduce her annual income for 
the 1995 calendar year.   Unreimbursed medical expenses will 
be excluded from countable annual income when all of the 
following requirements are met: 

(i) They were or will be paid by a 
surviving spouse for medical expenses of 
the spouse, veteran's children, parents 
and other relatives for whom there is a 
moral or legal obligation of support; 

(ii) They were or will be incurred on 
behalf of a person who is a member or a 
constructive member of the spouse's 
household; and 

(iii) They were or will be in excess of 5 
percent of the applicable maximum annual 
pension rate or rates for the spouse 
(including increased pension for family 
members but excluding increased pension 
because of need for aid and attendance or 
being housebound) as in effect during the 
12-month annualization period in which 
the medical expenses were paid.

38 C.F.R. § 3.272(g).  

In this case, the maximum annual rate allowable at the time 
of the receipt of the appellants January 1997 application 
was $5386.00  The appellants monthly income from Social 
Security was $709.00.  This results in a countable annual 
income of $8508.00.  The appellant reported $1262.37 in 
unreimbursed medical expenses.  The allowable unreimbursed 
medical expense is calculated by first, subtracting 5% of the 
maximum annual rate.  Five percent of the maximum annual rate 
is $269.  Secondly, this figure reduces the reported 
unreimbursed expenses to $993.  This is the is the amount 
allowable to reduce the appellants countable annual income.  
Her countable annual income of $8508, reduced by the amount 
of unreimbursed medical expenses allowed by law, $993.00, 
leaves $7515.00.  Consequently, even with this adjustment, 
the appellant maintains income in excess of the maximum 
income rate.  In view of the foregoing, the claim for 
entitlement to improved disability pension has no legal merit 
or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

ORDER

The appellants countable annual income is excessive for the 
receipt of improved death pension benefits.  The appeal is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
